DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8 October 2021 has been entered.  
Applicant’s amendments have overcome every Specification objection.  The objections to the Specification have been withdrawn.  An additional Specification objection has been added in the present Office action based on structure added to the amended portion of the Claims.
Applicant’s amendments to the Claims have overcome every Claim objection.  The objections to the Claims have been withdrawn.  
 Applicant’s amendment to Claim 12 adding a “computer” to the claim language has provided sufficient structure such that the claim is no longer interpreted under 35 USC 112(f).  As a result, the Claim Interpretation section has been withdrawn.
Applicant’s amendments have overcome the 35 USC 112(b) rejection for claims 9 and 16.  Although the examiner considered the Applicant’s arguments for why the 35 USC 112(b) rejection should be removed for claim 13, the examiner was not persuaded.  Additionally, the Applicant’s amended portion of the claims raise new issues of indefiniteness for claim 12.  Accordingly, the 35 USC 112(b) rejections still stand.
Applicant’s arguments, see section entitled, “Claim Rejections- 35 U.S.C. §§ 102 and 103” pages 10-14, filed 8 October 2021, have been fully considered.  The Applicant is correct in identifying that the reference in the previous non-Final Office action failed to teach a “plated steel sheet” (the cited reference only teaches a steel sheet and not a plated steel).  As a result, the present Office is a Non-Final Office action.  The ground of rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 8 October 2021, the status of the claims is as follows: Claims 1, 10, and have been amended.  Claims 2, 9, and 15-18 have been cancelled.
Claims 1, 3-8, and 10-14 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “controller” (used in claims 12 and 13) lacks antecedent in the Specification.  This new objection has been added based on the amended portion of the claim.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “laser light regulator for regulating a condensed light diameter and a Rayleigh length of the laser light incident onto the workpiece; focused position regulator for controlling a focused position of the laser light incident onto the workpiece; controller, including a computer, configured to control actions of the laser oscillator, the motor, the pressure regulator, the laser light regulator and the focused position regulator to regulate the laser light to have a condensed light diameter in a range from 0.151 mm to 0.206 mm and a Rayleigh length in a range from 1.688 mm to 3.228 mm.”  It is not clear from the claim as to what structure is involved in regulating the laser light to have a condensed light diameter and a Rayleigh length.  Although it is clear that the “laser light regulator” accomplishes the function of the laser light, it also appears that the controller, the laser oscillator, the motor, the pressure regulator, and the focused position regulator are also involved in regulating the laser light.  If this is true, then how does the pressure regulator, which controls the gas, also control the laser light?  For the purpose of the examination, the limitation will be interpreted such that the controller controls the laser light regulator and that the laser light regulator regulates the laser light to have a condensed light diameter in a range from 0.151 mm to 0.206 mm and a Rayleigh length in a range from 1.688 mm to 3.228 mm.  This new rejection has been added based on the amended portion of the claim.	
Claim 13 recites “wherein the control device comprises a processing condition data memory memorizing processing conditions on each thickness and duration of rust prevention.”  However, it is unclear what the Applicant intended by claiming “conditions on each thickness” when claim 12 only recites “the workpiece” not multiple workpieces (assuming the Applicant intended to claim different thicknesses resulting from multiple different workpieces).  It also unclear within the metes and bounds of the claims 12 and 13 what the Applicant intended by claiming “duration of rust prevention.”  It is unclear how the Applicant intended to claim a “duration of rust prevention” when only one workpiece is being considered based on the parent structure provided in claim 12.  Since there is no way of determining the requisite degree of the term “on each thickness and duration of rust prevention,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.	
	Claim 14 is rejected based on its dependency to claim 13.
Claim Interpretation
Claim 10 recites “a nozzle…and an auxiliary gas nozzle.”  However, fig. 30 shows the nozzle (NZ) and the assist nozzle (SN) as being the same nozzle.  Additionally claim 10 requires “assist gas” and “auxiliary gas;” however, fig. 30 shows no discernable difference between the assist gas (AG) and the auxiliary gas (SG) other than that the auxiliary gas emits from an outer periphery compared with the assist gas.  The Specification discloses that “the auxiliary gas nozzle SN is so configured as to emit the auxiliary gas SG onto a range broader than a width of the cut groove CG formed by the laser cutting” (page 39, lines 5-8).  For the purpose of this examination, the limitation claimed will be interpreted such that the nozzle and the assist nozzle can comprise the same structure and that a gas covering a “range broader than a width of the cut grove” can be considered auxiliary gas.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US-9415465-B2) in view of Chouf et al. (US-20090218326-A1) and Sasaki et al. (JP-2014237141-A, referencing foreign version for drawings and provided English translation for disclosure).
Regarding claim 1, Hirano teaches a laser cutting method (“laser processing method,” abstract) for a steel sheet (“steel plate,” column 9, line 8; fig. 3 shows the steel plate, S, in a rectangular shape that the examiner is construing as a sheet), comprising: cutting the plated steel sheet by irradiating the plated steel sheet covered with a plate metal with laser light at a wavelength in a 1 micrometer band (”The laser oscillator 101 emits a laser beam LB having a wavelength in the 1 μm band (about 0.5 μm to 2 μm, or more preferably about 1 μm to 1.1 μm that responds to the wavelength of the laser beam of a typical laser such as a fiber laser or a disc laser) used for performing laser processing such as cutting on a workpiece (for example, steel plate S shown in FIG. 3),” column 10, lines 35-41) and having a condensed light diameter in a range from 0.151 mm to 0.206 mm (“the spot diameter of the laser beam was a circle having a diameter of 200 μm,” column 22, lines 33-35; examiner understands the spot diameter to be the diameter at the focal position similar to how the Applicant identifies the condensed light diameter, do, in fig. 3 of the drawings; shown below is a figure from Wikipedia that depicts a “spot diameter”); and emitting assist gas onto a cut surface of the plated steel sheet (“the processing head 107 sprays assist gas such as inert gas of nitrogen gas, argon gas, or the like, or oxygen gas onto the surface of the workpiece, in the coaxial direction with the laser beams LB,” column 12, lines 9-12), the cut surface (“the part of the workpiece that has been removed by the irradiation with the laser beam LB is referred to as ‘kerf,’” column 1, lines 50-52) being formed during the cutting (in reference to fig. 25B, “the laser beam LB has passed and the kerf 921 has been formed, a striation 927 remains, on the side surface of the kerf, in a direction perpendicular to the cutting direction,” column 2, lines 22-25; with reference to fig. 25B, the surface 925 is construed as the claimed cut surface), to make the plate metal fused by irradiation of the laser light flow to the cut surface so as to cover the cut surface with the plate metal (“As shown in FIG. 25B, the molten material (for example, molten steel) runs down the kerf front surface 925 with a force of the assist gas (not shown) that is supplied coaxially with the laser beam LB,” column 2, lines 14-18).  Hirano does not explicitly disclose a plated steel sheet and a Rayleigh length in a range from 1.688 mm to 3.228 mm.
Hirano, figs. 3 and 25B

    PNG
    media_image1.png
    424
    602
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    669
    380
    media_image2.png
    Greyscale

Diagram of spot diameter, taken from: https://en.wikipedia.org/wiki/Laser_beam_quality

    PNG
    media_image3.png
    263
    418
    media_image3.png
    Greyscale

However, in the same field of endeavor of laser cutting using a wavelength of 1 μm band, Chouf teaches a Rayleigh length in a range from 1.688 mm to 3.228 mm (“the laser beam has a Raleigh length (Zr) of between 1 and 10 mm, preferably between 2 and 7 mm,” para 0029).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirano to include a Rayleigh length from 2 to 7 mm in in view of the teachings of Chouf, by adjusting the beam profile in order to choose a Rayleigh length that is advantageously to at least half the thickness of the metal sheet and because there is a range of Rayleigh lengths which are known to produce a good cutting quality, and it would be obvious to try Raleigh lengths and BPPs within the lower and upper limits identified by Chouf (Chouf, paras 0065-0073).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
However, in the same field of endeavor of laser cutting using a wavelength of 1 μm band, Sasaki teaches a plated steel sheet (“Zn-Based Plated Steel Sheet,” title).Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirano/Chouf to include a steel sheet with Zn plating, in view of the teachings of Sasaki, because cutting a Zn-based plated steel sheet with laser light causes an oxide film to form on a cut surface of the sheet, and the film has been found to have an antirust ability for the suppression of the occurrence of red rust (Sasaki, paras 0007 and 0010).
	Regarding claim 3, Hirano teaches regulating a focused position of the laser light (referring to fig. 13, “the distance L between the focusing lens 131 and the cut target surface is not necessarily set in a manner that the laser beam placed at the center is in the focus position, and the distance L may be increased or decreased,” column 19, lines 36-42; thus, Hirano teaches regulating or controlling the focused position by changing the distance L as shown in fig. 13) in a range from -2.0 mm to +2.0 mm (“the focus position was set to a position 2 mm below the surface of the test piece,” column 22, lines 13-14).
Hirano, fig. 13

    PNG
    media_image4.png
    384
    313
    media_image4.png
    Greyscale

	Regarding claim 4, Hirano teaches regulating a gap between a nozzle for emitting the assist gas and an upper surface of the plated steel sheet (in reference to fig. 13, “the distance L between the focusing lens 131 and the cut target surface is not necessarily set in a manner that the laser beam placed at the center is in the focus position, and the distance L may be increased or decreased,” column 19, lines 38-39; thus, the focusing lens of the lens can be changed in a vertical direction; as shown in fig. 4, the nozzle 125 is attached to the focusing lens 133) in a range from 0.3 mm to 1.2 mm (“from a nozzle outlet having a diameter of 2.5 mm installed at a position 0.7 mm away from the surface of the workpiece,” column 22, lines 17-19).
Hirano, fig. 4

    PNG
    media_image5.png
    447
    522
    media_image5.png
    Greyscale

	Regarding claim 5, Hirano teaches regulating a pressure of the assist gas (“A surface of the molten material is vaporized by the irradiation with the beam for molten material ejection, and the ejection of the molten material is made to be performed smoothly using high pressure obtained as a reaction force of the vaporization. By making the ejection of the molten material to be performed smoothly, cutting capacity can be enhanced, including increases of cutting speed and cut thickness,” column 3, line 62 to column 4, line 2; examiner is construing “making the ejection of the molten material to be performed smoothly” as meeting the limitation of regulating or controlling the gas, i.e., that the gas is emitted at a high pressure such that the ejection of the molten material is performed smoothly) in a range from 0.4 MPa to 2.0 MPa (“a pressure of 14 atm as assist gas was sprayed,” column 22, lines 19-20; 14 atm is equivalent to 1.42 MPa).
	Regarding claim 6, Hirano teaches regulating a processing speed (“it becomes possible to increase the cutting speed and to cut a workpiece having a larger thickness,” column 17, lines 46-48; thus, Hirano teaches regulating or controlling the cutting speed based on the thickness of the plate) in a range from 700 mm/min to 12000 mm/min (“the cutting speed was 2 m/min,” column 22, line 46; “cutting speed was 2.2 m/min,” column 25, line 54; 2 m/min and 2.2 m/min are equivalent to 2000 mm/min and 2200 mm/min, respectively).
	Regarding claim 7, Hirano teaches wherein a diameter of a nozzle for emitting the assist gas is from 2.0 mm to 7.0 mm (“a nozzle outlet having a diameter of 2.5 mm,” column 22, lines 17-18).
	Regarding claim 8, Hirano teaches wherein the assist gas is a nitrogen gas (“nitrogen gas having a pressure of 14 atm as assist gas was sprayed in the coaxial direction with the central axis of the laser beam,” column 22, lines 19-21).
Regarding claim 10, Hirano teaches a laser processing head (processing head 107, fig. 3) in use (Hirano provides three examples where the laser processing head is construed as being “in use”) for cutting a plated steel sheet (“steel plate,” column 9, line 8; fig. 3 shows the steel plate, S, in a rectangular shape that the examiner is construing as a sheet being cut by the laser processing head 107) by irradiating the plated steel sheet covered with a plate metal with laser light at a wavelength in a 1 micrometer band (”The laser oscillator 101 emits a laser beam LB having a wavelength in the 1 μm band (about 0.5 μm to 2 μm, or more preferably about 1 μm to 1.1 μm that responds to the wavelength of the laser beam of a typical laser such as a fiber laser or a disc laser) used for performing laser processing such as cutting on a workpiece (for example, steel plate S shown in FIG. 3),” column 10, lines 35-41) and having a condensed light diameter in a range from 0.151 mm to 0.206 mm (“the spot diameter of the laser beam was a circle having a diameter of 200 μm,” column 22, lines 33-35; examiner understands the spot diameter to be the diameter at the focal position similar to how the Applicant identifies the condensed light diameter, do, in fig. 3 of the drawings); and emitting assist gas onto a cut surface (“the part of the workpiece that has been removed by the irradiation with the laser beam LB is referred to as ‘kerf,’” column 1, lines 50-52) of the plated steel sheet (“the processing head 107 sprays assist gas such as inert gas of nitrogen gas, argon gas, or the like, or oxygen gas onto the surface of the workpiece, in the coaxial direction with the laser beams LB,” column 12, lines 9-12), the cut surface being formed during the cutting (in reference to fig. 25B, “the laser beam LB has passed and the kerf 921 has been formed, a striation 927 remains, on the side surface of the kerf, in a direction perpendicular to the cutting direction,” column 2, lines 22-25; with reference to fig. 25B, the surface 925 is construed as the claimed cut surface), to make the plate metal fused by irradiation of the laser light flow to the cut surface so as to cover the cut surface with the plate metal (“As shown in FIG. 25B, the molten material (for example, molten steel) runs down the kerf front surface 925 with a force of the assist gas (not shown) that is supplied coaxially with the laser beam LB,” column 2, lines 14-18), the laser processing head (processing head 107, figs. 3 and 4) comprising: a nozzle (nozzle 123, fig. 4) configured to emit the assist gas onto the cut surface (“the assist gas such as oxygen gas, nitrogen gas, or argon gas, which is supplied from the assist gas inlet port 133, is sprayed downward through an opening provided at a lower portion of the nozzle 123 in the coaxial direction with the laser beam group,” column 12, lines 60-64); and an auxiliary gas nozzle (as explained on page 8 of this Office action, the auxiliary gas nozzle is construed as also being the same nozzle 123, referencing fig. 4 that is construed as also being the first claimed nozzle) configured to emit auxiliary gas (as explained on page 8 of this Office action, the auxiliary gas is construed as being the gas on the outer periphery of the nozzle 123, fig. 4 that covers the kerf surface) for guiding a molten plate metal blown away by the assist gas emitted through the nozzle to the cut surface (“with the action of the assist gas, molten steel that is generated on a kerf front surface…flows down to the lower part in the thickness direction of the steel plate is rapidly removed,” column 12, lines 64-67). Hirano does not explicitly disclose a Rayleigh length in a range from 1.688 mm to 3.228 mm.
However, in the same field of endeavor of laser cutting using a wavelength of 1 μm band, Chouf teaches a Rayleigh length in a range from 1.688 mm to 3.228 mm (“the laser beam has a Raleigh length (Zr) of between 1 and 10 mm, preferably between 2 and 7 mm,” para 0029).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirano to include a Rayleigh length from 2 to 7 mm in in view of the teachings of Chouf, by adjusting the beam profile in order to choose a Rayleigh length that is advantageously to at least half the thickness of the metal sheet and because there is a range of Rayleigh lengths which are known to produce a good cutting quality, and it would be obvious to try Raleigh lengths and BPPs within the lower and upper limits identified by Chouf (Chouf, paras 0065-0073).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
	Regarding claim 11, Hirano teaches wherein the auxiliary gas nozzle is so configured as to emit the auxiliary gas onto a range broader than a width of a cut groove formed on the plated steel sheet during the cutting (“with the action of the assist gas, molten steel that is generated on a kerf front surface and a side part of a kerf front and that flows down to the lower part in the thickness direction of the steel plate is rapidly removed,” column 12, lines 64-67; the side part of the kerf is numeral 15 in fig. 1; thus, the examiner is construing Hirano’s teaching of gas generated on the side part of the kerf front as meeting the limitation that a range that is broader than the kerf; kerf front 13 from fig. 1 correlates with surface 925 from fig. 25B).
Hirano, fig. 1

    PNG
    media_image6.png
    663
    380
    media_image6.png
    Greyscale

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Chouf, Ikenoue et al. (US-20160035603-A1), and Sasaki et al. (JP-2014237141-A, referencing foreign version for drawings and provided English translation for disclosure).
Regarding claim 12, Hirano teaches a laser processing device (“laser processing apparatus,” abstract), comprising: a laser processing head (processing head 107, fig. 3) configured to irradiate the workpiece with laser light with moving relative to the workpiece to cut the workpiece (as shown in fig. 3, Hirano teaches that the processing head 107 is movable along a Y-axis and along an X-axis, relative to the workpiece S; described in column 1, lines 57-65); a laser oscillator configured to develop oscillation to radiate and supply laser light at a wavelength in a 1 micrometer band to the laser processing head (”The laser oscillator 101 emits a laser beam LB having a wavelength in the 1 μm band (about 0.5 μm to 2 μm, or more preferably about 1 μm to 1.1 μm that responds to the wavelength of the laser beam of a typical laser such as a fiber laser or a disc laser) used for performing laser processing such as cutting on a workpiece (for example, steel plate S shown in FIG. 3),” column 10, lines 35-41); regulating a condensed light diameter (“preferred that a diameter of a spot (spot diameter) of each of the circular laser beams focused on the surface of the workpiece be 0.3 mm or less,” column 11, lines 14-16; thus, Hirano teaches regulating or controlling the spot diameter; Hirano teaches various spot diameters to include “200 μm” at column 22, line 35 and “300 nm” at column 23, line 66) and the focused position regulator (relying on Ikenoue for the focused position regulator) to regulate the laser light to have a condensed light diameter in a range from 0.151 mm to 0.206 mm (“the spot diameter of the laser beam was a circle having a diameter of 200 μm,” column 22, lines 33-35).  Hirano does not explicitly disclose a work table configured to support a plated steel sheet as a workpiece; a motor for moving the laser processing head relative to the workpiece (although Hirano teaches moving the laser processing head in an XY direction, Hirano does not explicitly disclose a motor that accomplishes this movement); pressure regulator for supplying assist gas to the laser processing head with controlling a pressure of the assist gas (although Hirano teaches supplying assist gas to the laser processing head in column 12, lines 60-64, Hirano does not explicitly disclose a pressure regulator); laser light regulator for regulating a Rayleigh length of the laser light incident onto the workpiece; focused position regulator for controlling a focused position of the laser light incident onto the workpiece (although Hirano teaches controlling the focused position, Hirano does not explicitly disclose a focused position regulator); a controller, including a computer, configured to control actions of the laser oscillator, the motor, the pressure regulator, the laser light regulator and the focused position regulator to regulate the laser light to have a condensed light diameter and a Rayleigh length in a range from 1.688 mm to 3.228 mm; and data input interface for inputting required data to the control device.
However, in the same field of endeavor of laser cutting using a wavelength of 1 μm band, Chouf teaches regulating a Rayleigh length of the laser light incident onto the workpiece and a Rayleigh length in a range from 1.688 mm to 3.228 mm (“the laser beam has a Raleigh length (Zr) of between 1 and 10 mm, preferably between 2 and 7 mm,” para 0029).  Chouf does not explicitly disclose a work table configured to support a plated steel sheet as a workpiece; a motor for moving the laser processing head relative to the workpiece; pressure regulator for supplying assist gas to the laser processing head with controlling a pressure of the assist gas; laser light regulator; focused position regulator for controlling a focused position of the laser light incident onto the workpiece; a control device configured to control actions of the laser oscillator, the motor, the pressure regulator, the laser light regulator and the focused position regulator; and data input interface for inputting required data to the control device.
However, in the same field of endeavor of laser processing using a wavelength of 1 μm band, Ikenoue teaches a work table configured to support a workpiece (referring to fig. 15, “the workpiece 100 is placed on the table 70,” para 0042); a motor for moving the laser processing head relative to the workpiece (“the laser chamber 112 may include a pair of electrodes 121, a fan 122, a motor 123, an electrical insulating member 124, two windows 125 and 126, and a laser gas sealed in the laser chamber 112,” para 0057; movement of the laser is controlled by the laser controller 170 which is connected to the motor 123, which is inside the light source 110, as shown in fig. 2); pressure regulator (switch 127, fig. 2) for supplying assist gas to the laser processing head with controlling a pressure of the assist gas (“The laser controller 170 may send the oscillation trigger signal to the switch 127 of the PPM 114 in the excimer laser light source 110. Thus, a pulsed high voltage may be applied between the pair of electrodes 121 in the laser chamber 112, allowing the rare gas and the halogen gas in the laser gas to be excited to become an excimer state,” paras 0070 and 0071); laser light regulator (laser controller 170, fig. 2 which is described as allowing the light source to oscillate, para 0107); focused position regulator (XYZ stage 60, fig. 15) for controlling a focused position of the laser light incident onto the workpiece (“the controlling section 80 may control the XYZ stage 60 to allow a processing position of the workpiece 100 to be the focal position of the condenser optical system 45,” para 0042); a control device (controlling section 80, figs. 2 and 15) configured to control actions of the laser oscillator (as shown in fig. 2, the controlling section 80 controls the laser oscillation through the laser controller 170), the motor (as shown in fig. 2, the controlling section 80 controls the laser oscillation through the laser controller 170, which is connected to the motor 123), the pressure regulator (as shown in fig. 2, the controlling section 80 controls the laser oscillation through the laser controller 170, which is connected to the switch 127), the laser light regulator (as shown in fig. 2, the controlling section 80 controls the laser controller 170) and the focused position regulator (as shown in fig. 1, the controlling section 80 controls the XYZ stage 60) to regulate the laser light (“the controlling section 80 may control the XYZ stage 60 to allow a processing position of the workpiece 100 to be the focal position of the condenser optical system 45,” para 0042); and data input interface for inputting required data to the control device (“The user interface 610 may provide an operator with display showing a progress of the execution of the programs performed by the processing unit 600, such that the operator is able to instruct the processing unit 600 to stop the execution of the programs or to execute an interruption routine.,” para 0250).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirano to include regulating a Raleigh length from 2 to 7 mm in view of the teachings of Chouf, by adjusting the beam profile in order to choose a Raleigh length that is advantageously at least half the thickness of the metal sheet and because there is a range of Rayleigh lengths that are known to produce a good cutting quality (Chouf, paras 0065-0073).  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirano to include a motor for controlling the processing head, a switch for controlling the gas supplied to the workpiece, a laser controller for controlling the oscillation of the laser, a movable stage for controlling the focused position, a control device, and a user interface for controlling the operation of the laser apparatus, in view of the teachings of Ikenoue, by including a melt state measuring section, in order to control the amount of time that a workpiece is in a melt state for the advantage of suppressing the undesirable aggregation or ablation of material caused by excessive melting (Ikenoue, abstract and paras 0004 and 0034).
Ikenoue, figs. 15 and 2

    PNG
    media_image7.png
    478
    456
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    464
    524
    media_image8.png
    Greyscale

However, in the same field of endeavor of laser cutting using a wavelength of 1 μm band, Sasaki teaches a plated steel sheet (“Zn-Based Plated Steel Sheet,” title).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirano/Chouf/Ikenoue to include a steel sheet with Zn plating, in view of the teachings of Sasaki, because cutting a Zn-based plated steel sheet with laser light causes an oxide film to form on a cut surface of the sheet, and the film has been found to have an antirust ability for the suppression of the occurrence of red rust (Sasaki, paras 0007 and 0010). Regarding claim 13, Hirano teaches the invention as described above but does not explicitly disclose wherein the control device comprises a processing condition data memory memorizing processing conditions on each thickness and duration of rust prevention.
However, in the same field of endeavor of laser processing using a wavelength of 1 μm band, Ikenoue teaches wherein the control device (controlling section 80, figs. 2 and 15) comprises a processing condition data memory (“the controller may include a processing unit 600, a storage memory 605,” para 0244).  Ikenoue does not explicitly disclose memorizing processing conditions on each thickness and duration of rust prevention.
However, in the same field of endeavor of laser cutting using a wavelength of 1 μm band, Sasaki teaches memorizing processing conditions on each thickness (“a condition of the laser beam at the time of cutting, the spot diameter, the output, and the moving speed on the surface of the Zn-based plated steel plate can be mentioned, and those conditions depend on the thickness of the Zn-based plated steel plate to be cut,” para 0010 on page 2) and duration of rust prevention (“These components were subjected to an outdoor air exposure test for three months, and the ratio of the area where red rusting occurred to the total area of the end face was evaluated as the red rusting area rate. The results of the test are shown in FIG 2. On the end face cut by punching, red rusting occurred from the area where plated metal was not present at 1 week after the start of the test, but the end face cut by laser had an initial red rusting time later than the punching end face,” para 0013 on pages 2 and 3; thus, in fig. 2, Sasaki teaches measuring the duration based on weeks (X axis) up to 3 months or 12 weeks measuring the percentage of red rust formed as ratio based on the plated steel sheet’s thickness (Y axis)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirano to include a control device possessing memory, in view of the teachings of Ikenoue, in order to control the amount of time that a workpiece is in a melt state for the advantage of suppressing the undesirable aggregation or ablation of material caused by excessive melting (Ikenoue, abstract and paras 0004 and 0034).  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirano to include memorizing the processing conditions based on thickness and the duration of rust prevention, in view of the teachings of Sasaki, by inputting these thickness and duration conditions taught by Sasaki into the storage memory taught by Ikenoue, in order to assess the antirust ability caused by cutting a zinc-based plated sheet and forming an oxide film on the cut surface from melting the Zn-based plated steel sheet for the advantage of suppressing the occurrence of red rust (Sasaki, paras 0007 and 0010).
Sasaki, fig. 2

    PNG
    media_image9.png
    411
    455
    media_image9.png
    Greyscale

	Regarding claim 14, Hirano teaches the invention as described above but does not explicitly disclose wherein the processing condition data memory memorizes a plurality of processing conditions distinct from each other.
However, in the same field of endeavor of laser processing using a wavelength of 1 μm band, Ikenoue teaches wherein the processing condition data memory (“storage memory,” para 0244) memorizes a plurality of processing conditions (“the laser controller 170 may store in advance data on measurement of relation between the delay time and the pulse width, and may calculate the delay time based on the data,” para 0169).  Ikenoue does not explicitly disclose a plurality of processing conditions distinct from each other.
However, in the same field of endeavor of laser cutting using a wavelength of 1 μm band, Sasaki teaches a plurality of processing conditions distinct from each other (in fig. 2, Sasaki teaches two conditions- the first where melting the Zn-layer to the cut surface is not applied but where the sheet is cut by “punching,” identified by the open circles, and the second condition where a molten Zn-layer was applied to the cut surface by a laser, identified by the filled-in squares; described para 0013 at bottom of page 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirano to include a control device possessing memory that memorizes data, in view of the teachings of Ikenoue, in order to control the amount of time that a workpiece is in a melt state for the advantage of suppressing the undesirable aggregation or ablation of material caused by excessive melting (Ikenoue, abstract and paras 0004 and 0034).  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirano to include memorizing a plurality of processing conditions, in view of the teachings of Sasaki, by inputting these thickness and duration conditions taught by Sasaki into the storage memory taught by Ikenoue, in order to assess the antirust ability caused by cutting a zinc-based plated sheet and forming an oxide film on the cut surface from melting the Zn-based plated steel sheet for the advantage of suppressing the occurrence of red rust (Sasaki, paras 0007 and 0010).
Response to Argument
Applicant's arguments filed 8 October 2021 have been fully considered but they are not persuasive. 
Claim Rejections—35 U.S.C. § 112(b)
	With respect to the argument on page 9, the Applicant states that “the workpiece may have, for example, multiple thicknesses or a variation of thickness” and that a “duration of rust prevention" is well understood by a person of ordinary skill in the art to be based on a duration of time until rusting occurs.”  However, the parent claim (claim 12) does not positively recite the workpiece as having different thicknesses.  Additionally, there is no disclosure in the Specification of a single workpiece having a variable thickness.  Finally, it is not clear how the controller of claim 12 memorizes the duration of rust prevention for a single workpiece without first testing or experimenting to determine what that duration should be.  In other words, claim 13 requires that a “controller comprises a processing condition storage section memorizing processing conditions on each thickness and duration of rust prevention,” but it is not clear how this data is gathered from the workpiece of claim 12.
Claim Rejections—35 U.S.C. § 102 and 103
With respect to the argument on page 11, the Applicant states that “there is no suggestion or motivation to combine the HIRANO and CHOUF references to disclose the claimed parameters to provide for anti-rusting properties, as outlined in Applicant's amended claim 1.”  However, claim 1 makes no mention of anti-rusting properties.
With respect to the argument on page 12, the Applicant states that “unexpected results of improved anti-rust properties were discovered.”  However, Sasaki et al. (JP-2014237141-A, referenced above in the prior art rejections) teaches that using a laser instead of a bore cut by punching resulted in “an oxide film on the cut end surface,” which promoted rust prevention, and that red rust on plated metal was observed at a later time on the plated metal cut by laser in comparison to that cut by punching (paragraphs 0010 and 0013; Sasaki shows an experiment in fig. 2, as explained above in the rejection for claim 13).  Thus, it is known in the art that laser cutting improves anti-rust properties.
With respect to the argument on pages 13-14, the Applicant argues the criticality of the claimed ranges in that “a laser light range from .151 mm to .206 mm and a Rayleigh length in the range between 1.688 mm to 3.288 mm” was found to result in “a rust prevention duration of at least two weeks and up to four weeks.”  However, it is not clear why at least a two week duration is considered critical.  From the examiner’s perspective, the four week duration appears to be the optimal value (achieved when the light diameter is .183 mm and the Rayleigh length is 2.178 mm).  Finally, Hirano et al. (US-9415465-B2) teach that the beam diameter is a results effective variable (equation at column 15, line 11) and also teaches a diameter value in the range claimed by the Applicant (.2 mm, column 2, lines 33-35).  Likewise, Chouf et al. (US-20090218326-A1) teach that the Rayleigh length is also a results effective variable (equation in paragraph 0052) and a range for the Rayleigh length between 1 and 10 mm (para 0029).  The examiner maintains that it would be obvious to one ordinary skill in the art to arrive at the ranges claimed by the Applicant.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sako et al. (JP-2009226473-A) teach a method for laser cutting based on the BPP and diameter similar to the Applicant.
Ishiguro et al. (WO-2013039161-A1) teach a laser cutting method in the 1 micrometer wavelength band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/17/2021

/SANG Y PAIK/Primary Examiner, Art Unit 3761